FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks and Arguments filed on 12/10/2021 is acknowledged.
Claims 1, 4 and 15 are examined.
Claim Objections
Claim 4 is objected to because of the following informalities: “a body” and “the pilot” appears to be an errors for –the body--, and –the pilot burner--, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 15 recite limitations which are not in the specifications and therefore they introduce NEW MATTER.  The new limitation is “a burner face defining a planar surface”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al (7,669,421) and in further view of Headland et al (9,016,601). 
.	In re Claims 1 and 15:  Saitoh teaches a pilot burner assembly (Fig. 3) for a combustion volume (130, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) of a gas turbine engine (col. 1 ll. 8), the pilot burner assembly comprising: 
a pilot burner (ring 141, annotated) having a generally cylindrical body (see Figs. 1 and 2) disposed about a longitudinal axis (annotated) of the pilot burner and comprising a burner face (annotated, downstream end 120) defining a planar surface (see Figs. 1 and 2, Saitoh teaches “[m]any injection holes 171 for injecting a fuel are formed in the rear end surface of the inward swirler ring 141 (the most downstream position of the swirler ring 141 with respect to the flowing direction of air), col. 6 ll. 28-31.  Since 141 is a cylindrical ring and all the injection holes 171 are present in the most downstream position of the ring 141, they would all lie in on a single plane.  It is noted that absent persuasive evidence 

    PNG
    media_image1.png
    584
    778
    media_image1.png
    Greyscale

that the particular configuration, in this case burner face being planar, was significant, the shape of the burner face was a matter of design choice and obvious extension of prior art teachings, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IVB) disposed rotationally symmetric about the longitudinal axis of the pilot burner to face the combustion volume, the planar surface of the burner face having a plurality of pilot-fuel injection holes (171) adapted to provide a pilot-fuel (L1) to the combustion volume for combustion (intended use); 
a pilot-fuel supply line (for L1 or L2) fluidly connected to the pilot-fuel injection holes and adapted to provide (intended use) the pilot-fuel to the pilot-fuel injection holes; and a
 pilot-air supply line (for either 161 or 162) adapted to provide a pilot-air to the pilot burner and wherein the pilot-air is supplied to the combustion volume through the burner face (120, see Fig. 3);
a premixing chamber (exit of 173/183 and downstream end of 120, Fig. 3), wherein the premixing chamber is fluidly connected to the pilot-fuel supply line (see Fig. 3) to receive the pilot-fuel and is further fluidly connected to the pilot-air supply line to receive the pilot-air (see Fig. 3), and wherein the premixing chamber is arranged to form pilot mixture of pilot-fuel/pilot-air premix (desired result) within the premixing chamber and wherein the premixing chamber has an outlet fluidly connected to the pilot-fuel injection holes to provide the pilot- fuel/pilot-air premix to the combustion volume for combustion (see Fig. 3),

wherein the premixing chamber is in the body of the pilot burner (see Fig. 3), and wherein the pilot mixture of the pilot-fuel/pilot-air premix is conveyed by way of the conduit to be ejected from the plurality of pilot-fuel injection holes in the planar surface of the burner face into the combustion volume (see Fig. 3).
In re Claim 4:  Saitoh teaches the invention as claimed and as discussed for Claim 1, above.  Saitoh further teaches wherein the premixing chamber is formed within the body of the pilot burner (Fig. 1). 
Claims 1, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hase (9,032,736). 
.	In re Claims 1 and 15:  Hase teaches a pilot burner assembly (Fig. 4) for a combustion volume (18, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) of a gas turbine engine (col. 1 ll. 8), the pilot burner assembly comprising: 
a pilot burner (1) having a generally cylindrical body (see Fig. 4) disposed about a longitudinal axis (4) of the pilot burner and comprising a burner face (6, Figs. 2 and 3) defining a planar surface (see Fig. 4) disposed rotationally symmetric about the longitudinal axis (see Fig. 4) of the pilot burner to face the combustion volume, the planar surface of the burner face having a plurality of pilot-fuel injection holes (9) adapted to provide a pilot-fuel (12) to the combustion volume for combustion (intended use); 
a pilot-fuel supply line (19) fluidly connected to the pilot-fuel injection holes and adapted to provide (intended use) the pilot-fuel to the pilot-fuel injection holes; and a
 pilot-air supply line (10) adapted to provide a pilot-air to the pilot burner and wherein the pilot-air is supplied to the combustion volume through the burner face (6, see Fig. 4);
a premixing chamber (having wall 7, inlet 2 and exit 9 in Fig. 4), wherein the premixing chamber is fluidly connected to the pilot-fuel supply line (see Fig. 4) to receive the pilot-fuel and is further fluidly 
wherein the outlet of the premixing chamber is defined by a conduit extending between the premixing chamber and the burner face (Hase teaches an outlet 9 of the premixing chamber on the burner face.  However, Hase does not teach a separate conduit between the premixing chamber and the burner face.  It is noted that making a part separable, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 V C.  In the instant case making the premixing chamber as a chamber and a conduit,
wherein the premixing chamber is in the body of the pilot burner (see Fig. 4), and wherein the pilot mixture of the pilot-fuel/pilot-air premix is conveyed by way of the conduit to be ejected from the plurality of pilot-fuel injection holes in the planar surface of the burner face into the combustion volume (see Fig. 4).
In re Claim 4:  Hase teaches the invention as claimed and as discussed for Claim 1, above.  Hase further teaches wherein the premixing chamber is formed within the body of the pilot burner (Fig. 4). 
Response to Arguments
Applicant's arguments with respect to claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741